72 F.3d 127NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Antonio LAWSON, Plaintiff-Appellant,v.John DOE, Commissioner;  John Doe;  Captain;  John Doe,Lieutenant;  John Peranio, Officer;  James Dial,Officer, in their individual andofficial capacities,Defendants-Appellees.
No. 95-6350.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1995.Decided Dec. 14, 1995.

Antonio Lawson, Appellant Pro Se.  Michael Allan Fry, Assistant Solicitor, Towson, Maryland;  Robert Charles Verderaime, VERDERAIME & DUBOIS, Baltimore, Maryland, for Appellees.
Before HALL and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Antonio Lawson appeals from the district courts orders (1) dismissing his 42 U.S.C. Sec. 1983 (1988) complaint as to the Baltimore Police Commissioner and (2) entering judgment upon the jury's verdict in favor of the remaining defendants.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge to dismiss the Police Commissioner discloses that the appeal of this order is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lawson v. Doe, No. CA-93-267-JFM (D.Md., Mar. 11, 1995).  Our review of the limited record before the court discloses no reversible error with respect to the jury's verdict in favor of the remaining defendants.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED